DETAILED ACTION
This office action is in response to Applicant’s amendments and arguments submitted on July 12, 2022 for Continuation Application# 17/214,334.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 8-11 of remarks are persuasive. Examiner believes specifically invention to solve the problem to analyze changing relationships relating to the people themselves may be added or modified over time require prompt answers to complex questions regarding networks of relationships. Examiner believes the limitation of “inserting, according to respective query requests received via one or more query interfaces, a plurality of data elements into a graph database, the respective query requests expressed using a plurality of query languages respectively associated with a plurality of data formats, wherein inserting respective data elements of the plurality of data elements comprises: 
automatically indexing the data element according to an internal data format different from individual ones of the plurality of data formats; and 
storing the data element in the graph database using the internal data format; and 
retrieving at least one data element of the plurality of data elements from the graph database based at least in part on a query expressed using a query language different from a query language of the plurality of query languages used in inserting the at least one data element" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101.

As maintained by the Examiner, the combination of elements as currently amendments in independent claims 21, 29 and 35 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, inserting, according to respective query requests received via one or more query interfaces, a plurality of data elements into a graph database, the respective query requests expressed using a plurality of query languages respectively associated with a plurality of data formats, wherein inserting respective data elements of the plurality of data elements comprises: 
automatically indexing the data element according to an internal data format different from individual ones of the plurality of data formats; and 
storing the data element in the graph database using the internal data format; and 
retrieving at least one data element of the plurality of data elements from the graph database based at least in part on a query expressed using a query language different from a query language of the plurality of query languages used in inserting the at least one data element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159